Citation Nr: 1522031	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  10-30 212	)	DATE
	)
	)

On appeal from the
North Florida/South Georgia Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Shands Jacksonville Medical Center on March 2, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1986 to April 1990, October 1990 to March 1991, and from June 1993 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 administrative decision of the North Florida/South Georgia Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.

The Veteran requested a hearing before the Board in his VA Form 9.  He subsequently withdrew this request in September 2011.


FINDING OF FACT

The Veteran's treatment at Shands Jacksonville Medical Center on March 2, 2009, was not for a medical emergency; a reasonable layperson would not have thought that delay in treating the condition would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Shands Jacksonville Medical Center on March 2, 2009, have not been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014) concerning VA's duties to notify and assist claimants are not applicable to this claim because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).
	
Legal Criteria

To the extent allowable, payment or reimbursement of the expenses of emergency treatment, not previously authorized, in a private or public (or Federal) hospital not operated by the Department of Veterans Affairs, or of any emergency treatment not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) will be paid on the basis of a claim timely filed, under the following circumstances: 

(a) For veterans with service-connected disabilities.  Emergency treatment not previously authorized was rendered to a veteran in need of such emergency treatment:

(1) For an adjudicated service-connected disability; 

(2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; 

(3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); or

(4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in §17.47(i)(2); and 

(b) In a medical emergency.  Emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  And

(c) When Federal facilities are unavailable.  VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

38 U.S.C.A. § 1728 (West 2014; 38 C.F.R. § 17.120 (2014)


Factual Background and Analysis

In this case, the evidence indicates that the Veteran sought treatment in the emergency department of Shands Jacksonville on March 2, 2009, due to right knee pain.  He is service-connected for right knee disability.

The hospital records note the Veteran's chief complaint was right knee pain and swelling for the past 11 days, described as moderately severe at its maximum, with pain on bending, standing, and kneeling.  The hospital record notes that the Veteran's knee was warm, tender, with effusion, full range of motion, no laxity with varus/valgus stress, and no known injury.  The Veteran was alert and fully oriented, with unlabored breath due to a problem characterized as an alteration in comfort.  The final diagnoses were right knee pain and overuse injury.

The Veteran reported that on March 2, 2009, the pain in his right knee made it intolerable to bend his knee while he walked such that he left work and sought emergency treatment at nearby Shands Jacksonville.  He noted that the treatment was for a service-connected injury.

Based on the evidence above, the Board finds no reasonable expectation that delay in seeking immediate medical attention would have been hazardous to life or health.  In this regard, the Board finds that a prudent layperson would not conclude that the Veteran's symptoms were hazardous to life or health.  Records indicate the Veteran's symptoms of moderate pain and swelling were not manifested by acute symptoms of sufficient severity.  The Veteran was experiencing symptoms of right knee pain for 11 days, was able to ambulate unaccompanied at the hospital by private vehicle, and right knee pain was characterized as alteration in comfort.  Further, the hospital records note that the Veteran's condition was stable.  The Board acknowledges that a hospital record checked boxes indicating the Veteran's knee pain was considered an emergency due to severe pain/acute onset of symptoms and threat to the patient and that the Veteran reported difficulty walking and intolerable pain when bending his right knee; however, the evidence does not show that absence of immediate medical attention would have placed the health of the Veteran in serious jeopardy or that a delay would cause serious impairment to bodily functions.   

Therefore, the Veteran is not entitled to reimbursement for or payment of the expenses associated with the unauthorized medical treatment rendered on March 2, 2009.


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Shands Jacksonville Medical Center on March 2, 2009, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


